EXHIBIT 10.3
 
STOCK PURCHASE AGREEMENT
 
This Stock Purchase Agreement (this “Agreement”) is made and entered into as of
November 14, 2013 by and between Mr. Mohsin Mulla (the “Seller”), and African
Graphite, Inc., a Nevada corporation (the “Purchaser”).
 
WHEREAS, the Seller is the sole record and beneficial owner of 3,300,000 shares
(the “Shares”) of common stock, par value $0.0001 per share (the “Common
Stock”), of Zewar Jewellery, Inc., a Nevada corporation (the “Company”);
 
WHEREAS, the Purchaser desires to acquire from the Seller, and the Seller
desires to sell to the Purchaser the Shares in the manner and on the terms and
conditions hereinafter set forth; and
 
WHEREAS, the Shares represent 50.8% of the outstanding shares of the Company’s
Common Stock.
 
NOW, THEREFORE, in consideration of these premises, the mutual covenants and
agreements herein contained and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto
agree as follows:
 
SECTION I  DEFINITIONS.
 
The following terms when used in this Agreement have the following respective
meanings:
 
“1933 Act” means the Securities Act of 1933, as amended.
 
“1934 Act” means the Securities Exchange Act of 1934, as amended.
 
“Affiliate” means with respect to any Person, any (i) officer, director, partner
or holder of more than 10% of the outstanding shares or equity interests of such
Person, (ii) any relative of such Person, or (iii) any other Person which
directly or indirectly controls, is controlled by, or is under common control
with such Person.  A Person will be deemed to control another Person if such
Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of the “Controlled” Person, whether
through ownership of voting securities, by contract, or otherwise.
 
“Acquisition Proposal” means any offer or proposal for, or indication of
interest in, any acquisition of all or a portion of the Shares or any other
assets or securities of the Company, whether by way of a purchase, merger,
consolidation or other business combination.
 
“Articles of Incorporation” means the Articles of Incorporation of the Company,
as amended, and as on file with the Secretary of State of the State of Nevada on
the date of this Agreement.
 
“Business Day” means a day other than Saturday, Sunday or statutory holiday in
the State of New York and in the event that any action to be taken hereunder
falls on a day which is not a Business Day, then such action shall be taken on
the next succeeding Business Day.
 
“Bylaws” mean the Bylaws of the Company.
 
“Cash Purchase Price” means Seventy Six Thousand U.S. Dollars (US$76,000).
 
“Closing Date” has the meaning set forth in Section 3.1 hereof.
 
 
1

--------------------------------------------------------------------------------

 
 
“Closing” has the meaning set forth in Section 3.1 hereof.
 
“Common Stock” has the meaning set forth in the recitals hereto.
 
“Company” has the meaning set forth in the recitals hereto.
 
“Company Closing Obligations” shall have the meaning as used in Section 4.2(j)
hereof.
 
“Corporate Records” shall have the meaning as used in Section 4.2(n) hereof.
 
“Encumbrances” shall have the meaning as used in Section 4.1(b) hereof.
 
“GAAP” means generally accepted accounting principles in the United States.
 
“Governmental Authority” means the United States, any state or municipality, the
government of any foreign country, any subdivision of any of the foregoing, or
any authority, department, commission, board, bureau, agency, court, or
instrumentality of any of the foregoing.
 
“Indemnification” shall have the meaning as used in Section 5.7 hereof.
 
“Knowledge” means the actual knowledge of such Person or its Affiliates.
 
“Lien” means any mortgage, lien, pledge, security interest, easement,
conditional sale or other title retention agreement, or other encumbrance of any
kind.
 
“Material Adverse Effect” means a change or effect in the condition (financial
or otherwise), properties, assets, liabilities, rights or business of the
Company which change or effect, individually or in the aggregate, could
reasonably be expected to be materially adverse to such condition, properties,
assets, liabilities, rights, operations or business.
 
“Material Changes” shall have the meaning as used in Section 4.2(g) hereof.
 
“Minute Books” shall have the meaning as used in Section 4.2(n) hereof.
 
“Notes” shall have the meaning set forth in the recitals hereto.
 
“OTCBB” has the meaning set forth in Section 4.2(m) hereof.
 
“Person” means an individual, corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, or Governmental
Authority.
 
“Returns” shall have the meaning as used in Section 4.2(l) hereof.
 
“SEC” means the U.S. Securities and Exchange Commission.
 
“SEC Filings” means the Company’s annual reports, quarterly reports and other
publicly-available filings made by the Company with the SEC under Section 13 or
Section 15(d) of the 1934 Act.
 
“Securities” means the Shares.
 
“Shares” shall have the meaning set forth in the recitals hereto.
 
 
2

--------------------------------------------------------------------------------

 
 
“Stockholders” mean the record holders of shares of the Company’s Common Stock.
 
“Tax” or “Taxes” means any and all federal, state, local and foreign taxes,
including, without limitation, gross receipts, income, profits, sales, use,
occupation, value added, ad valorem, transfer, franchise, withholding, payroll,
recapture, employment, excise and property taxes, assessments, governmental
charges and duties together with all interest, penalties and additions imposed
with respect to any such amounts and any obligations under any agreements or
arrangements with any other person with respect to any such amounts and
including any liability of a predecessor entity for any such amounts.
 
SECTION II  PURCHASE AND SALE OF COMMON STOCK.
 
2.1           Purchase of Shares and Notes.  At the Closing, based upon the
representations, warranties, covenants and agreements of the parties set forth
in this Agreement, the Purchaser shall acquire from the Seller, and the Seller
shall sell to the Purchaser, the Shares for an aggregate purchase price of
Seventy Six Thousand U.S. Dollars (US$76,000) (the “Cash Purchase Price”). The
Cash Purchase Price have been deposited in a non-interest bearing escrow account
(the “Escrow Account”) with Escrow, LLC, as escrow agent (the “Escrow Agent”),
pursuant to the terms of that certain Escrow Agreement by and between the
Purchaser and the Escrow Agent.
 
SECTION III  THE CLOSING.
 
3.1           Closing.  The closing of the sale of the Shares pursuant to
Section 2.1 hereof and certain of the other transactions contemplated hereby
(the “Closing”) shall take place at the offices of the Purchaser’s counsel,
Ofsink, LLC, located at 900 Third Avenue, 5th Floor, New York, New York 10022 on
the next Business Day (or such later date as the parties hereto may agree)
following the satisfaction or waiver of the conditions set forth in Section
VI hereof (the “Closing Date”), or at such other time or place as the parties
mutually agree.
 
3.2           Deliveries by the Seller.  At the Closing, the Seller shall
deliver or cause to be delivered to the Purchaser the following items (in
addition to any other items required to be delivered to the Purchaser pursuant
to any other provision of this Agreement):
 
(a)           original certificates representing the Shares being sold by the
Seller to the Purchaser pursuant to Section 2.1 hereof, duly recorded on the
books of the Company, along with stock powers for such certificates duly
executed in blank;
 
(b)           resignations of the current directors and officers from their
positions as directors and officers of the Company;
 
(c)           duly executed corporate actions accepting any resignations
pursuant to Section 3.2(b), appointing Charles Clifford Bream III as the
director, President, Chief Executive Officer, Chief Financial Officer and
Treasurer of the Company, and Michael J. Doron as the Chairman and Secretary of
the Company; and
 
(d)           all records and documents relating to the Company, wherever
located, including, but not limited to, all books, records, government filings,
Tax Returns, consent decrees, orders, and correspondence, financial information
and records, electronic files containing any financial information and records,
and other documents used in or associated with the Company, to the extent such
records and documents have not been previously delivered to the Purchaser.
 
 
3

--------------------------------------------------------------------------------

 
 
3.3           Deliveries by the Purchaser.  At the Closing, the Purchaser shall
deliver or cause to be delivered to the Seller (in addition to any other items
required to be delivered to the Seller pursuant to any other provision of this
Agreement):
 
(a)           an instruction letter signed by the Purchaser and addressed to the
Escrow Agent setting forth the disbursement of the Cash Purchase Price from the
Escrow Account to the Seller at the Closing.
 
SECTION IV  REPRESENTATIONS AND WARRANTIES.
 
4.1           Representations and Warranties of the Seller with respect to the
Securities.  The Seller represents and warrants to the Purchaser with respect to
the Securities that:
 
(a)           Capacity of the Seller; Authorization; Execution of
Agreements.  The Seller has all requisite power, authority and capacity to enter
into this Agreement and to perform the transactions and obligations to be
performed by it hereunder.  This Agreement constitutes a valid and legally
binding agreement of the Seller, enforceable in accordance with its terms,
except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws of the United States (both
state and federal), affecting the enforcement of creditors’ rights or remedies
in general from time to time in effect and the exercise by courts of equity
powers or their application of principles of public policy.
 
(b)           Title to Securities.  The Seller is the sole record and beneficial
owner of the Securities and has sole managerial and dispositive authority with
respect to the Securities.  The Seller has not granted any person a proxy with
respect to the Shares that has not expired or been validly withdrawn.  The sale
and delivery by the Seller of the Securities to the Purchaser pursuant to this
Agreement will vest in the Purchaser legal and valid title to the Securities,
free and clear of all Liens, security interests, adverse claims or other
encumbrances of any character whatsoever, other than encumbrances created by the
Purchaser and restrictions on the resale of the Securities under applicable
securities laws (“Encumbrances”).
 
(c)           Brokers, Finders, and Agents.  The Seller is not, directly or
indirectly, obligated to anyone acting as broker, finder or in any other similar
capacity in connection with this Agreement or the transactions contemplated
hereby.  No Person has or, immediately following the consummation of the
transactions contemplated by this Agreement, will have, any right, interest or
valid claim against the Company, the Seller or the Purchaser for any commission,
fee or other compensation as a finder or broker in connection with the
transactions contemplated by this Agreement, nor are there any brokers’ or
finders’ fees or any payments or promises of payment of similar nature, however
characterized, that have been paid or that are or may become payable in
connection with the transactions contemplated by this Agreement, as a result of
any agreement or arrangement made by the Seller.
 
(d)           Disclosure.  The Seller acknowledges and agrees that the
representations and warranties by the Seller in this Section 4.1 are true and
complete in all material respects and do not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements contained therein not misleading, under the
circumstance under which they were made.  The Seller acknowledges and agrees
that the Purchaser does not make and has not made (i) any representations or
warranties with respect to the transactions contemplated hereby other than those
specifically set forth in Section 4.3, or (ii) any statement, commitment or
promise to the Seller or any of their representatives which is or was an
inducement to the Seller to enter into this Agreement, other than as set forth
in this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
4.2           Representations and Warranties of the Seller with respect to the
Company.  The Seller represents and warrants to the Purchaser, with respect to
the Company, that:
 
(a)           Organization and Standing.  The Company is duly incorporated and
validly existing under the laws of the State of Nevada, and has all requisite
corporate power and authority to own or lease its properties and assets and to
conduct its business as it is presently being conducted.  The Company does not
own any equity interest, directly or indirectly, in any other Person or business
enterprise.  The Company is qualified to do business and is in good standing in
each jurisdiction in which the failure to so qualify could reasonably be
expected to have a Material Adverse Effect upon its assets, properties,
financial condition, results of operations or business.  The Company has no
subsidiaries.  Except as set forth in Section 3.2(d) hereof, no corporate
proceedings on the part of the Company (including the approval of the Company’s
Board of Directors or shareholders) are necessary to authorize this Agreement or
to consummate the transactions contemplated hereby.
 
(b)           Capitalization.  At the date of this Agreement, the authorized
capital stock of the Company consists of 100,000,000 shares of Common Stock, of
which 6,500,000 shares are issued and outstanding, and 25,000,000 shares of
preferred stock, par value $0.0001 per share, none of which is issued and
outstanding.  The Company has no other class or series of equity securities
authorized, issued, reserved for issuance or outstanding.  There are (x) no
outstanding options, offers, warrants, conversion rights, contracts or other
rights to subscribe for or to purchase from the Company, or agreements
obligating the Company to issue, transfer, or sell (whether formal or informal,
written or oral, firm or contingent), shares of capital stock or other
securities of the Company (whether debt, equity, or a combination thereof) or
obligating the Company to grant, extend, or enter into any such agreement and
(y) no agreements or other understandings (whether formal or informal, written
or oral, firm or contingent) which require or may require the Company to
repurchase any of its Common Stock.  There are no preemptive or similar rights
granted by the Company with respect to the Company’s capital stock.  There are
no anti-dilution or price adjustment provisions contained in any security issued
by the Company.  The Company is not a party to, and, to the Knowledge of the
Seller, without inquiry, no Stockholder is a party to, any registration rights
agreements, voting agreements, voting trusts, proxies or any other agreements,
instruments or understandings with respect to the voting of any shares of the
capital stock of the Company, or any agreement with respect to the
transferability, purchase or redemption of any shares of the capital stock of
the Company.  The sale of the Securities to the Purchaser does not obligate the
Company to issue any shares of capital stock or other securities to any Person
(other than the Purchaser) and will not result in a right of any holder of
Company securities, by agreement with the Company, to adjust the exercise,
conversion, exchange or reset price under such securities.  The outstanding
Common Stock is all duly and validly authorized and issued, fully paid and
nonassessable.  The Seller will cause the Company not to issue, or resolve or
agree to issue, any securities to any party, other than the Purchaser, prior to
the Closing.  The Shares represent 50.8% of the outstanding Common Stock of the
Company.
 
(c)           Status of Securities.  The Securities (i) have been duly
authorized, validly issued, fully paid and are nonassessable, and will be such
at the Closing, (ii) were issued in compliance with all applicable United States
federal and state securities laws, and will be in compliance with such laws at
the Closing, (iii) subject to restrictions under this Agreement, and applicable
United States federal and state securities laws, have the rights and preferences
set forth in the Articles of Incorporation, as amended, and will have such
rights and preferences at the Closing, and (iv) are free and clear of all
Encumbrances and will be free and clear of all Encumbrances at the Closing
(other than Encumbrances created by the Purchaser and restrictions on the resale
of the Securities under applicable securities laws).
 
 
5

--------------------------------------------------------------------------------

 
 
(d)           Conflicts; Defaults.  The execution and delivery of this Agreement
by the Seller and the performance by the Seller of the transactions and
obligations contemplated hereby and thereby to be performed by it do not (i)
violate, conflict with, or constitute a default under any of the terms or
provisions of, the Articles of Incorporation, as amended, the Bylaws, or any
provisions of, or result in the acceleration of any obligation under, any
contract, note, debt instrument, security agreement or other instrument to which
the Company is a party or by which the Company, or any of the Company’s assets,
is bound; (ii) result in the creation or imposition of any Encumbrances or
claims upon the Company’s assets or upon any of the shares of capital stock of
the Company; (iii) constitute a violation of any law, statute, judgment, decree,
order, rule, or regulation of a Governmental Authority applicable to the
Company; or (iv) constitute an event which, after notice or lapse of time or
both, would result in any of the foregoing.
 
(e)           Securities Laws.  The Company has complied in all material
respects with applicable federal securities laws, rules and regulations,
including the Sarbanes-Oxley Act of 2002, as amended, as such laws, rules and
regulations apply to the Company and its securities.  All shares of capital
stock of the Company have been issued in accordance with applicable federal
securities laws, rules and regulations.  There are no stop orders in effect with
respect to any securities of the Company that have been communicated to the
Company’s transfer agent.
 
(f)           SEC Filings.  The SEC Filings, when filed, complied in all
material respects with the requirements of Section 13 or Section 15(d) of the
1934 Act, as such sections were applicable as of the dates when filed, and did
not, as of the dates when filed, contain an untrue statement of material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading.  The financial statements of the Company
included in the SEC Filings complied in all material respects with the rules and
regulations of the SEC with respect thereto as in effect at the time of
filing.  Such financial statements were prepared in accordance with GAAP applied
on a consistent basis during the periods covered by such financial statements,
except as may be otherwise specified in such financial statements or the notes
thereto, and fairly present in all material respects the financial position of
the Company as of and for the dates thereof and for the periods indicated, and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments.  All material agreements to which the Company is a party or to
which the property or assets of the Company are subject and which are required
to be disclosed pursuant to the 1934 Act are included as part of or specifically
identified in the SEC Filings.
 
(g)           Material Changes. Since the date of the latest audited financial
statements included within the SEC Filings, except as specifically disclosed in
the SEC Filings, (i) there has been no event that could result in a Material
Adverse Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of the business of a shell corporation consistent with past
practice, and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP as required to be disclosed in filings
made with the SEC, (iii) the Company has not altered its method of accounting or
the identity of its auditors, except as disclosed in its SEC Filings, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock, and (v) the Company has not
issued any equity securities (“Material Changes”).
 
(h)           Absence of Litigation.  There is no action, suit, claim,
proceeding, inquiry or investigation before or by any court, public board,
government agency, self-regulatory organization or body pending or threatened in
writing against or affecting the Company.
 
 
6

--------------------------------------------------------------------------------

 
 
(i)            Brokers, Finders, and Agents.  The Company is not, directly or
indirectly, obligated to anyone acting as broker, finder or in any other similar
capacity in connection with this Agreement or the transactions contemplated
hereby.  No Person has or, immediately following the consummation of the
transactions contemplated by this Agreement, will have, any right, interest or
valid claim against the Company, the Seller or the Purchaser for any commission,
fee or other compensation as a finder or broker in connection with the
transactions contemplated by this Agreement, nor are there any brokers’ or
finders’ fees or any payments or promises of payment of similar nature, however
characterized, that have been paid or that are or may become payable in
connection with the transactions contemplated by this Agreement, as a result of
any agreement or arrangement made by the Company.
 
(j)           Absence of Liabilities.  The Company has no liabilities or
obligations of any kind or nature.
 
(k)           No Agreements.  The Company is not a party to any agreement,
commitment or instrument, whether oral or written, which imposes any obligations
or liabilities on the Company after the Closing.
 
(l)           Taxes.
 
(i)           The Company has timely filed all federal, state, local and foreign
returns, estimates, information statements and reports relating to Taxes
(“Returns”) required to be filed by the Company with any Tax authority prior to
the date hereof, except such Returns which are not material to the Company.  All
such Returns are true, correct and complete and the Company has no basis to
believe that any audit of the Returns would cause a Material Adverse Effect upon
the Company or its financial condition.  The Company has paid all Taxes shown to
be due on such Returns.
 
(ii)           All Taxes that the Company is required by law to withhold or
collect have been duly withheld or collected, and have been timely paid over to
the proper governmental authorities to the extent due and payable.
 
(iii)           The Company has no material Tax deficiency outstanding, proposed
or assessed against the Company, and the Company has not executed any unexpired
waiver of any statute of limitations on or extending the period for the
assessment or collection of any Tax.
 
(iv)           No audit or other examination of any Returns of the Company by
any Tax authority is known by the Company to be presently in progress, nor has
the Company been notified of any request for such an audit or other examination.
 
(v)           No adjustment relating to any Returns filed by the Company has
been proposed in writing, formally or informally, by any Tax authority to the
Company or any representative thereof.
 
(vi)           The Company has no liability for any Taxes for its current fiscal
year, whether or not such Taxes are currently due and payable.
 
(m)           OTC Bulletin Board Quotation.  The Common Stock is quoted on the
Over-the-Counter Bulletin Board (the “OTCBB”).  There is no known action or
known proceeding pending or threatened in writing against the Company by the
NASDAQ or the Financial Industry Regulatory Authority with respect to any
intention by such entities to prohibit or terminate the quotation of the Common
Stock on the OTCBB.
 
 
7

--------------------------------------------------------------------------------

 
 
(n)           Corporate Records.  All records and documents relating to the
Company known to the Seller, including, but not limited to, the books,
shareholder lists, government filings, Tax Returns, consent decrees, orders, and
correspondence, financial information and records (including any electronic
files containing any financial information and records), and other documents
used in or associated with the Company (the “Corporate Records”) are true,
complete and accurate in all material respects.  The minute books of the Company
known to the Seller contain true, complete and accurate records of all meetings
and consents in lieu of meetings of the Board of Directors of the Company (and
any committees thereof), similar governing bodies and shareholders (the “Minute
Books”).  Copies of such Corporate Records of the Company and the Minute Books
currently in the possession of the Company, have been heretofore delivered to
the Purchaser; the original Corporate Records and Minute Books, to the extent
such original Corporate Records and Minute Books exist, will be delivered to the
Purchaser at Closing pursuant to Section 3.2(d).
 
(o)           Disclosure.  The Seller acknowledges and agrees that the
representations and warranties by the Seller in this Section 4.2 are true and
complete in all material respects and do not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements contained therein not misleading, under the
circumstance under which they were made.
 
4.3           Representations and Warranties of the Purchaser.  The Purchaser
hereby represents and warrants to the Seller that:
 
(a)           Organization and Standing.  The Purchaser is duly incorporated and
validly existing under the laws of the State of Nevada, and has all requisite
corporate power and authority to own or lease its properties and assets and to
conduct its business as it is presently being conducted.  The Purchaser is
qualified to do business and is in good standing in each jurisdiction in which
the failure to so qualify could reasonably be expected to have a Material
Adverse Effect upon its assets, properties, financial condition, results of
operations or business.
 
(b)           Capacity of the Purchaser; Authorization; Execution of
Agreements.  The Purchaser has all requisite power, authority and capacity to
enter into this Agreement and to perform the transactions and obligations to be
performed by it hereunder.  The execution and delivery of this Agreement by the
Purchaser, and the performance by the Purchaser of the transactions and
obligations contemplated hereby, including, without limitation, the purchase of
the Securities from the Seller hereunder, have been duly authorized by all
requisite corporate action of the Purchaser.  This Agreement constitutes a valid
and legally binding agreement of the Purchaser, enforceable in accordance with
its terms, except as enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws of the United
States (both state and federal), affecting the enforcement of creditors’ rights
or remedies in general from time to time in effect and the exercise by courts of
equity powers or their application of principles of public policy.
 
(c)           Investment Intent.  The Securities being purchased hereunder by
the Purchaser are being purchased for its own account and are not being
purchased with the view to, or for resale in connection with, any distribution
or public offering thereof within the meaning of the 1933 Act.  The Purchaser
understands that such Securities have not been registered under the 1933 Act by
reason of their issuance in a transaction exempt from the registration and
prospectus delivery requirements of the 1933 Act pursuant to Section 4(2)
thereof and/or the provisions of Rule 506 of Regulation D promulgated
thereunder, and under the securities laws of applicable states.  The Purchaser
further understands that the certificates representing such Securities shall
bear a legend substantially similar to the following and agrees that it will
hold such Securities subject thereto:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY STATE SECURITIES
LAWS.  NEITHER THIS SECURITY NOR ANY PORTION HEREOF OR INTEREST HEREIN MAY BE
SOLD, ASSIGNED, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF UNLESS THE SAME IS
REGISTERED UNDER SAID ACTS AND APPLICABLE STATE SECURITIES LAWS OR UNLESS AN
EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE AND THE COMPANY SHALL HAVE
RECEIVED, AT THE EXPENSE OF THE HOLDER HEREOF, EVIDENCE OF SUCH EXEMPTION
REASONABLY SATISFACTORY TO THE COMPANY (WHICH MAY INCLUDE, AMONG OTHER THINGS,
AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY).
 
 
8

--------------------------------------------------------------------------------

 
 
(d)           Brokers, Finders, and Agents.  The Purchaser is not, directly or
indirectly, obligated to anyone acting as broker, finder, or in any other
similar capacity in connection with this Agreement or the transactions
contemplated hereby.  No Person has or, immediately following the consummation
of the transactions contemplated by this Agreement, will have, any right,
interest or valid claim against the Company, the Seller or the Purchaser for any
commission, fee or other compensation as a finder or broker in connection with
the transactions contemplated by this Agreement, nor are there any brokers’ or
finders’ fees or any payments or promises of payment of similar nature, however
characterized, that have been paid or that are or may become payable in
connection with the transactions contemplated by this Agreement, as a result of
any agreement or arrangement made by the Purchaser.
 
(e)           Disclosure.  The Purchaser acknowledges and agrees that the
representations and warranties by the Purchaser in this Section 4.3 are true and
complete in all material respects and do not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements contained therein not misleading, under the
circumstance under which they were made.  The Purchaser acknowledges and agrees
that the Seller does not make and has not made (i) any representations or
warranties with respect to the transactions contemplated hereby other than those
specifically set forth in Sections 4.1 and 4.2, or (ii) any statement,
commitment or promise to the Purchaser or any of its representatives which is or
was an inducement to the Purchaser to enter into this Agreement, other than as
set forth in this Agreement.
 
4.4           Rule 144.  The Purchaser acknowledges that the Securities it will
be purchasing must be held indefinitely unless subsequently registered under the
1933 Act or unless an exemption from such registration is available.  The
Purchaser is aware of the provisions of Rule 144 promulgated under the 1933 Act
which permit limited resale of shares purchased in a private placement subject
to the satisfaction of certain conditions, including, among other things, the
availability of certain current public information about the Company, the resale
occurring not less than six months after a party has purchased and paid for the
security to be sold, the sale being effected through a “broker’s transaction” or
in transactions directly with a “market maker” and the number of shares being
sold during any three-month period not exceeding specified limitations.  The
Purchaser further acknowledges and agrees that: (i) the Company is currently a
“shell company” as defined under SEC rules, (ii) the Securities being acquired
by the Purchaser were originally issued by the Company to the Seller when the
Company was a “shell company,” and (iii) the resale of the Securities are
subject to the satisfaction of additional conditions and requirements under Rule
144(i)(2) applicable to the shares of “shell companies” and “former shell
companies.”
 
SECTION V  COVENANTS OF THE PARTIES.
 
5.1           Commercially Reasonable Efforts.  Subject to the terms and
conditions hereof, each party shall use commercially reasonable efforts to take,
or cause to be taken, all actions and to do, or cause to be done, all things
necessary, proper or advisable under applicable laws and regulations to
consummate the transactions contemplated by this Agreement as promptly as
practicable after the date hereof, including (i) preparing and filing as
promptly as practicable all documentation to effect all necessary SEC filings
and other documents and to obtain as promptly as practicable all consents,
waivers, licenses, orders, registrations, approvals, permits and authorizations
necessary or advisable to be obtained from any Person and/or any Governmental
Authority in order to consummate any of the transactions contemplated by this
Agreement, (ii) executing and delivering such other documents, instruments and
agreements as any party hereto shall reasonably request, and (iii) taking all
reasonable steps as may be necessary to obtain all such material consents,
waivers, licenses, orders, registrations, approvals, permits and
authorizations.  Notwithstanding the foregoing, in no event shall any party have
any obligation, in order to consummate the transactions contemplated hereby, to:
(i) take any action(s) that would result in Material Adverse Changes in the
benefits to the Seller on the one hand or to the Purchaser on the other of this
Agreement, or (ii) dispose of any material assets or make any material change in
its business other than as contemplated by this Agreement, or (iii) expend any
material amount of funds or otherwise incur any material burden other than those
contemplated by this Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
5.2           Certain Filings; Cooperation in Receipt of Consents.
 
(a)           The Seller and the Purchaser shall reasonably cooperate with one
another in (i) determining whether any other action by or in respect of, or
filing with, any Governmental Authority is required, or any actions, consents,
approvals or waivers are required to be obtained from parties to any material
contracts, in connection with the consummation of the transactions contemplated
hereby, and (ii) taking or seeking any such other actions, consents, approvals
or waivers or making any such filings, furnishing information required in
connection therewith.  Each party shall permit the other party to review any
communication given by it to, and shall consult with each other in advance of
any meeting or conference with, any Governmental Authority or, in connection
with any proceeding by a private party, with any other Person, and to the extent
permitted by the applicable Governmental Authority or other Person, give the
other party the opportunity to attend and participate in such meetings and
conferences, in each case in connection with the transactions contemplated
hereby.
 
(b)           The Company shall timely file all reports required to be filed by
it pursuant to Section 13 of the 1934 Act and all other documents required to be
filed by it with the SEC under the 1933 Act or the 1934 Act from the date of
this Agreement to the Closing.
 
5.3           Reserved.
 
5.4           Access to Information; Notification of Certain Matters.
 
(a)           From the date hereof to the Closing and subject to applicable law,
the Seller shall (i) give to the Purchaser or its counsel reasonable access to
the books and records of the Company, and (ii) furnish or make available to the
Purchaser and its counsel such financial and operating data and other
information about the Company as such Persons may reasonably request.
 
(b)           Each party hereto shall give notice to each other party hereto, as
promptly as practicable after the event giving rise to the requirement of such
notice, of:
 
(i)           any communication received by such party from, or given by such
party to, any Governmental Authority in connection with any of the transactions
contemplated hereby;
 
(ii)           any notice or other communication from any Person alleging that
the consent of such Person is or may be required in connection with the
transactions contemplated by this Agreement; and
 
(iii)           any actions, suits, claims, investigations or proceedings
commenced or, to its Knowledge, threatened against, relating to or involving or
otherwise affecting such party or any of its Affiliates that, if pending on the
date of this Agreement, would have been required to have been disclosed, or that
relate to the consummation of the transactions contemplated by this Agreement;
provided, however, that the delivery of any notice pursuant to this
Section 5.4(b) shall not limit or otherwise affect the remedies available
hereunder to the party receiving such notice.
 
 
10

--------------------------------------------------------------------------------

 
 
5.5           Board of Directors and Officers.  The Seller shall cause the
Company to appoint the designee of the Purchaser listed in Section 3.2(c) to the
Board of Directors at the Closing and obtain any necessary resignations from
members of the Board of Directors so that immediately after the effectiveness of
such resignations the Board of Directors shall consist of the designee of the
Purchaser listed in Section 3.2(c).  At the Closing, the Seller shall cause the
officers of the Company to resign and shall cause the Board of Directors of the
Company to appoint the designee of the Purchaser listed in Section 3.2(c) as the
officer of the Company.
 
5.6           Interim Operations of the Company.  During the period from the
date of this Agreement to the Closing, the Seller shall cause the Company to
conduct its business only in the ordinary course of business consistent with
past practice, except to the extent otherwise necessary to comply with the
provisions hereof and with applicable laws and regulations.  Additionally,
during the period from the date of this Agreement to the Closing, except as
required hereby in connection with this Agreement, the Seller shall not permit
the Company to do any of the following without the prior consent of the
Purchaser: (i) amend or otherwise change its Articles of Incorporation or
Bylaws, (ii) issue, sell or authorize for issuance or sale (including, but not
limited to, by way of stock split or dividend), shares of any class of its
securities or enter into any agreements or commitments of any character
obligating it to issue such securities, other than in connection with the
exercise of outstanding warrants or outstanding stock options granted to
directors, officers or employees of the Company prior to the date of this
Agreement; (iii) declare, set aside, make or pay any dividend or other
distribution (whether in cash, stock or property) with respect to its common
stock, (iv) redeem, purchase or otherwise acquire, directly or indirectly, any
of its capital stock, (v) enter into any material contract or agreement or
material transaction or make any material capital expenditure other than those
relating to the transactions contemplated by this Agreement, (vi) create, incur,
assume, maintain or permit to exist any indebtedness except as otherwise
incurred in the ordinary course of business, consistent with past practice, or
except for the Company Closing Obligations, (vii) pay, discharge or satisfy
claims or liabilities (absolute, accrued, contingent or otherwise) other than in
the ordinary course of business consistent with past practice, or except for the
Company Closing Obligations, (viii) cancel any material debts or waive any
material claims or rights, (ix) make any loans, advances or capital
contributions to, or investments in financial instruments of any Person, (x)
assume, guarantee, endorse or otherwise become responsible for the liabilities
or other commitments of any other Person, (xi) alter in any material way the
manner of keeping the books, accounts or records of the Company or the
accounting practices therein reflected other than alterations or changes
required by GAAP or applicable law, (xii) enter into any indemnification,
contribution or similar contract pursuant to which the Company may be required
to indemnify any other Person or make contributions to any other Person, (xiii)
amend or terminate any existing contracts in any manner that would result in any
material liability to the Company for or on account of such amendment or
termination, or (xiv) or change any existing or adopt any new tax accounting
principle, method of accounting or tax election except as provided herein or
agreed to in writing by the Purchaser.
 
5.7           Indemnification.  The Seller hereby agrees to indemnify and hold
harmless the Purchaser and the Company (the “Indemnified Parties”) from and
against any and all liabilities, obligations, claims, losses, expenses, damages,
actions, liens and deficiencies (including reasonable attorneys’ fees) which
exist, or which may be imposed on, incurred by or asserted against the
Indemnified Parties due to or arising out of any breach or inaccuracy of any
representation or warranty of the Seller under Sections 4.1 and 4.2 hereof, or
any covenant, agreement or obligation of the Seller hereunder or in any other
certificate, instrument or document contemplated hereby or thereby (“Damages”),
for a period of twelve (12) months from the Closing Date (the “Indemnification,”
and the period herein is referred to as the “Indemnification Period”).  The
Seller shall not be obligated to make any payment for Indemnification in respect
of any claims for Damages that are made by the Indemnified Parties after the
expiration of the Indemnification Period; provided, however, that the
obligations of the Seller under the Indemnification shall remain in full force
and effect in respect of any claims for Damages which are made prior to, and
remain pending at, the expiration of the Indemnification Period. The
indemnification provided by this Section 5.7 shall be the sole pecuniary remedy
of the Indemnified Parties for any Damages; provided, however, that no remedies
of the Indemnified Parties for any breach by the Seller of the representations
and warranties contained in Section 4.1 shall be limited in any way by this
Section 5.7.
 
 
11

--------------------------------------------------------------------------------

 
 
5.8           Interim Actions of the Parties.
 
(a)           Until the earlier of the Closing Date or the termination of this
Agreement pursuant to Article VII hereof, neither the Seller nor any of its
respective Affiliates shall, directly or indirectly (i) take any action to
solicit or initiate any Acquisition Proposal, or (ii) continue, initiate or
engage in negotiations concerning any Acquisition Proposal with, or disclose any
non-public information relating to the Company, or afford access to the
properties, books or records of the Company to, any corporation, partnership,
person or other entity (except the Purchaser and its Affiliates) that may be
considering or has made an Acquisition Proposal.
 
(b)           Until the earlier of the Closing Date or the termination of this
Agreement pursuant to Article VII hereof, neither the Seller, the Purchaser, nor
any of their respective Affiliates shall engage directly or indirectly in any
transaction involving any of the securities of the Company other than as
contemplated by this Agreement.  This Section 5.8(b) shall not restrict the
right of the Purchaser to purchase additional shares of Common Stock from the
Company as part of the Reverse Merger Transaction.
 
5.9           Payment of Liabilities.  Prior to or at the Closing, the Seller
shall pay, or shall cause the Company to pay, in full each of the Company
Closing Obligations, as well as any additional liabilities or obligations
incurred by the Company since the date of this Agreement, including any and all
liabilities or obligations incurred by the Company in connection with the
transactions contemplated by this Agreement.
 
SECTION VI  CONDITIONS.
 
6.1           Conditions to the Obligations of Each Party.  The obligations of
the Seller and the Purchaser to consummate the transactions contemplated by this
Agreement are subject to the satisfaction of the following conditions:
 
(a)           No Governmental Authority of competent authority or jurisdiction
shall have issued any order, injunction or decree, or taken any other action,
that is in effect and restrains, enjoins or otherwise prohibits the consummation
of the transactions contemplated hereby; and
 
(b)           The parties shall have obtained or made all consents, approvals,
actions, orders, authorizations, registrations, declarations, announcements and
filings contemplated by this Agreement.
 
6.2           Conditions to the Obligations of the Seller.  The obligations of
the Seller to consummate the transactions contemplated by this Agreement are
subject to the satisfaction of the following further conditions:
 
(a)           The Purchaser shall have performed in all material respects all of
its obligations hereunder required to be performed by it at or prior to the
Closing;
 
 
12

--------------------------------------------------------------------------------

 
 
(b)           The representations and warranties of the Purchaser contained in
this Agreement shall have been true and correct when made and in all material
respects at and as of the time of the Closing as if made at and as of such time
(except to the extent any such representation or warranty expressly speaks as of
an earlier date, in which case it shall be true and correct as of such date);
and
 
6.3           Conditions to the Obligations of the Purchaser.  The obligations
of the Purchaser to consummate the transactions contemplated by this Agreement
are subject to the satisfaction of the following further conditions:
 
(a)           The Seller shall have performed in all material respects all of
its obligations hereunder required to be performed by them at or prior to the
Closing;
 
(b)           The representations and warranties of the Seller contained in this
Agreement shall have been true and correct when made and at and as of the time
of the Closing as if made at and as of such time (except to the extent any such
representation or warranty expressly speaks as of an earlier date, in which case
it shall be true and correct as of such date); and
 
(c)           The Shares being sold to the Purchaser hereunder for the Purchase
Price shall represent 50.8% of the issued and outstanding shares of the
Company’s Common Stock.
 
SECTION VII  TERMINATION.
 
7.1           Termination.  This Agreement may be terminated at any time prior
to the Closing:
 
(a)           by mutual written agreement of the Purchaser and the Seller;
 
(b)           by either the Purchaser or by the Seller, if
 
(i)           the transactions contemplated by this Agreement shall not have
been consummated by December 31, 2013 (the “Closing Deadline”); provided,
however, that the right to terminate this Agreement under this Section 7.1(b)(i)
shall not be available to any party whose breach of any provision of or whose
failure to perform any obligation under this Agreement has been the cause of, or
has resulted in, the failure of the transactions to occur on or before the
Closing Deadline; or
 
(ii)           a judgment, injunction, order or decree of any Governmental
Authority having competent jurisdiction enjoining either the Seller or the
Purchaser from consummating the transactions contemplated by this Agreement is
entered and such judgment, injunction, judgment or order shall have become final
and nonappealable and, prior to such termination, the parties shall have used
their respective commercially reasonable efforts to resist, resolve or lift, as
applicable, such judgment, injunction, order or decree; provided, however, that
the right to terminate this Agreement under this Section 7.1(b)(ii) shall not be
available to any party whose breach of any provision of or whose failure to
perform any obligation under this Agreement has been the cause of such judgment,
injunction, order or decree.
 
(c)           by the Purchaser:
 
(i)           if a breach of or failure to perform any representation, warranty,
covenant or agreement on the part of the Seller set forth in this Agreement
shall have occurred which would cause the conditions set forth in Section 6.3
not to be satisfied, and any such condition is incapable of being satisfied by
the Closing Deadline or such breach or failure to perform has not been cured
within ten days after notice of such breach or failure to perform has been given
by the Purchaser to the Seller.
 
 
13

--------------------------------------------------------------------------------

 
 
7.2           Effect of Termination.  If this Agreement is terminated pursuant
to Section 7.1, except as set forth in Section 7.3 hereof, there shall be no
liability or obligation on the part of the Purchaser or the Seller, or any of
their respective officers, directors, shareholders, agents or Affiliates, except
that the provisions of this Section 7.2, Section 7.3 and Section VIII of this
Agreement shall remain in full force and effect and survive any termination of
this Agreement and except that, notwithstanding anything to the contrary
contained in this Agreement, no parties shall be relieved of or released from
any liabilities or damages arising out of its material breach of or material
failure to perform its obligations under this Agreement.
 
7.3           Expenses.  Whether or not the transactions contemplated by this
Agreement are consummated, all fees and expenses of any party hereto incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring such fees and expenses.
 
SECTION VIII  MISCELLANEOUS.
 
8.1           Waivers and Amendments.  This Agreement may be amended or modified
in whole or in part only by a writing which makes reference to this Agreement
executed by all of the parties hereto.  The obligations of any party hereunder
may be waived (either generally or in a particular instance and either
retroactively or prospectively) only with the written consent of the party
claimed to have given the waiver; provided, however, that any waiver by any
party of any violation of, breach of, or default under any provision of this
Agreement or any other agreement provided for herein shall not be construed as,
or constitute, a continuing waiver of such provision, or waiver of any other
violation of, breach of or default under any other provision of this Agreement
or any other agreement provided for herein.
 
8.2           Entire Agreement.  This Agreement (together with any Schedules
and/or any Exhibits hereto) by and between the Seller and the Purchaser, and the
other agreements and instruments expressly provided for herein, together set
forth the entire understanding of the parties hereto and supersede in their
entirety all prior contracts, agreements, arrangements, communications,
discussions, representations, and warranties, whether oral or written with
respect to the subject matter hereof.
 
8.3           Governing Law and Submission to Jurisdiction.  This Agreement
shall in all respects be governed by and construed in accordance with the
internal substantive laws of the State of New York without giving effect to the
principles of conflicts of law thereof.  Each of the parties irrevocably agrees
that any legal action or proceeding arising out of or relating to this Agreement
brought by any other party or its successors or assigns shall be brought and
determined in any New York State or federal court sitting in New York County,
New York, and each of the parties hereby irrevocably submits to the exclusive
jurisdiction of the aforesaid courts for itself and with respect to its
property, generally and unconditionally, with regard to any such action or
proceeding arising out of or relating to this Agreement and the transactions
contemplated hereby.  Each of the parties agrees not to commence any action,
suit or proceeding relating thereto except in the courts described above, other
than actions in any court of competent jurisdiction to enforce any judgment,
decree or award rendered by any such court in the State of New York as described
herein.  Each of the parties hereby irrevocably and unconditionally waives, and
agrees not to assert, by way of motion or as a defense, counterclaim or
otherwise, in any action or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby, (a) any claim that it is not
personally subject to the jurisdiction of the courts in New York as described
herein for any reason, (b) that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) that (i) the suit, action or proceeding in any such court is brought in
an inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper or (iii) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts.
 
 
14

--------------------------------------------------------------------------------

 
 
8.4           Public Announcements.  The parties shall consult with each other
before issuing, and provide each other a reasonable opportunity to review and
comment upon, any press release or public statement including necessary
Company’s filings with the SEC with respect to this Agreement and the
transactions contemplated hereby and, except as may be required by applicable
law, will not issue any such press release or make any such public statement
prior to such consultation.
 
8.5           Notices.  Any notice, request or other communication required or
permitted hereunder shall be in writing and be deemed to have been duly given
(a) when personally delivered or sent by facsimile transmission (the receipt of
which is confirmed in writing), (b) one Business Day after being sent by a
nationally recognized overnight courier service or (c) five Business Days after
being sent by registered or certified mail, return receipt requested, postage
prepaid, to the parties at their respective addresses set forth below.
 
If to the Seller:
Mr. Mohsin Mulla
Sunshine Building, Adade Faria Road
Margao, Goa, India 403601
E-mail:
   
if to the Purchaser
African Graphite, Inc.
318 N. Carson Street, Suite 208
Carson City, NV 89701 USA
E-mail: cliffbream@gmail.com
Attn: Charles Clifford Bream III, CEO
   
with a copy to:
Ofsink, LLC
900 Third Avenue, 5th Floor
New York, New York 10022
Attn: Darren L. Ofsink, Esq.
Facsimile: (646) 224-9844
     
And
     
Any party by written notice to the other may change the address or the persons
to whom notices or copies thereof shall be directed.

 
8.6           Counterparts; Facsimile and Electronic Signatures.  This Agreement
may be executed in any number of counterparts, each of which shall be deemed to
be an original, and all of which together will constitute one and the same
instrument.  The signature pages hereto in facsimile copy or other electronic
means, including e-mail attachment, shall be deemed an original for all
purposes.
 
8.7           Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns, except that the Seller may not assign or transfer its
rights hereunder without the prior written consent of the Purchaser, and the
Purchaser may not assign or transfer its rights under this Agreement without the
consent of the Seller.
 
8.8           Third Parties.  Nothing expressed or implied in this Agreement is
intended, or shall be construed, to confer upon or give any Person other than
the parties hereto and their successors and assigns any rights or remedies under
or by reason of this Agreement.
 
 
15

--------------------------------------------------------------------------------

 
 
8.9           Schedules.  The Schedules and Exhibits attached to this Agreement
are incorporated herein and shall be part of this Agreement for all purposes.
 
8.10           Headings.  The headings in this Agreement are solely for
convenience of reference and shall not be given any effect in the construction
or interpretation of this Agreement.
 
8.11           Interpretation.  Whenever the context may require, any pronoun
used herein shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns, pronouns and verbs shall include the plural and
vice versa.
 
[Signature Page Follows]
 
 
16

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date first above written.
 

 
THE SELLER:
         
 
 
    Mohsin Mulla  

 

 
THE PURCHASER:
           
AFRICAN GRAPHITE, INC
       
 
By:
      Name:        Title:    

 
 
17


--------------------------------------------------------------------------------